Appeal by defendant, as limited by his motion, from an amended sentence of the County Court, Nassau County, imposed February 7, 1980, upon his plea of guilty to a violation of probation, the, sentence being an indeterminate prison term with a maximum of three years, pursuant to former section 60.03 of the Penal Law. Amended sentence reversed, on the law, and the case remitted to the County Court for resentencing in accordance herewith. On May 5, 1977 defendant pleaded guilty to grand larceny in the third degree. Prior to sentencing he was examined pursuant to former section 81.21 of the Mental Hygiene Law and found to be a narcotic addict. On June 10, 1977 defendant admitted his addiction and was sentenced to a five-year period of probation pursuant to former section 60.03 of the Penal Law. On July 28, 1979 defendant was arrested and on August 6, 1979 he pleaded guilty to grand larceny in the third degree. On December 18, 1979 defendant’s request for an examination pursuant to former section 23.07 of the Mental Hygiene Law was denied. It thus appears that there was no examination of the defendant pursuant to the provisions,of former section 60.03 of the Penal Law and former sections 81.17 and 81.21 of the Mental Hygiene Law prior to his sentence. Hence, the sentence must be reversed, and the defendant remanded for resentence pursuant to the statutes (see People v Lynch, 42 AD2d 863). Mollen, P. J., Hopkins, Damiani and Titone, JJ., concur.